Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 2, 2006                                                                                       Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  130030(38)                                                                                            Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  CAROL KRUSCHKE, 

           Plaintiff-Appellee, 

  v      	                                                         SC: 130030
                                                                   COA: 259601
                                                                   Marquette CC: 03-040879-NH
  JAMES R. LOVELL, M.D., and JAMES R.
  LOVELL, M.D., P.C.,

            Defendants-Appellants, 

  and

  MARQUETTE GENERAL HOSPITAL, 

             Defendant.

  ______________________________________

              On order of the Chief Justice, the motions for adjournment of the oral
  argument and for immediate consideration are considered. Immediate consideration is
  GRANTED. The motion for adjournment of the oral argument is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 2, 2006                     _________________________________________
                                                                              Clerk